ACCEPTED
                                                                                         03-14-00398-CR
                                                                                                 3911223
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                   1/27/2015 11:07:25 AM
                                                                                        JEFFREY D. KYLE
                                                                                                  CLERK
                               NO. 03-14-00398-CR

 BENNY RIVERA RODGERS                     §    IN THE               FILED IN
                                                             3rd COURT OF APPEALS
                                          §                       AUSTIN, TEXAS
 VS.                                      §    THIRD    COURT1/27/2015 11:07:25 AM
                                          §                      JEFFREY D. KYLE
                                                                      Clerk
 STATE OF TEXAS                           §    OF APPEALS


       APPELLANT’S FOURTH MOTION TO EXTEND TIME TO FILE
                      APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Benny Rivera Rodgers, Appellant in the above styled and
numbered cause, and moves this Court to grant an extension of time to file appellant's
brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good
cause shows the following:
       1.    This case is on appeal from the 119th Judicial District Court in Concho
             County, Texas.
       2.    The case below was styled the State of Texas vs. Benny Rivera Rodgers
             and numbered DSM-13-01853.
       3.    Appellant was convicted of Possession of a Controlled Substance Less
             than 1 Gram.
       4.    Appellant was assessed a sentence of 2 years in the Texas Department of
             Criminal Justice and a $5,000.00 fine on April 30, 2014.
       5.    Notice of appeal was given May 29, 2014.
       6.    The clerk's record was filed on July 30, 2014; the reporter's record was
             filed on July 22, 2014 with exhibits submitted on July 22, 2014.
       7.    The appellate brief is presently due on January 28, 2015.
       8.    Appellant requests an extension of time of 10 days from the present date
             due of January 28, 2015 to February 5, 2015.
       9.    Three extensions to file the brief have been received in this cause.
      10.   Appellant is currently in custody.
      11. Appellant relies on the following facts as good cause for the requested
extension:
            a.    Appellant’s Brief is presently due on January 28, 2015. Counsel
                  did not represent the Appellant at trial.
            b.    Counsel is unable to file Appellant’s Brief that is due on January
                  28, 2015 because she has completed two briefs that were due
                  prior to this case, and has had an extensive trial docket and has
                  not had sufficient time to review the transcript and exhibits.
            d.    Counsel believes without additional time to prepare said brief
                  appellant will be denied effective assistance of counsel in this
                  matter.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court
grant this FOURTH Motion to Extend Time to File Appellant's Brief, and for such
other and further relief as the Court may deem appropriate.

                                      Respectfully submitted,

                                      AMY HENNINGTON & ASSOCIATES P.C.
                                      125 South Washington Street
                                      San Angelo, Texas 76901
                                      Tel: (325) 659-8929
                                      Fax: (325) 482-8064


                                      By:/S/Amy Hennington
                                        State Bar No. 00790866
                                        Attorney for Benny Rivera Rodgers
                          CERTIFICATE OF SERVICE

      This is to certify that on January 27, 2015, a true and correct copy of the above
and foregoing document was served on the 119th Judicial District Attorney's Office,
by facsimile transmission.


                                        /S/ Amy Hennington
                                        Amy Hennington